 



Exhibit 10.16
AMENDMENT TO
THE SANTARUS, INC. 1998 STOCK OPTION PLAN
     THIS AMENDMENT TO THE SANTARUS, INC. 1998 STOCK OPTION PLAN (this
“Amendment”), dated as of February 9, 2006, is made and adopted by SANTARUS,
INC., a Delaware corporation (the “Company”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Plan
(as defined below).
RECITALS
     WHEREAS, the Company maintains the Santarus, Inc. 1998 Stock Option Plan
(the “Plan”);
     WHEREAS, the Company desires to amend the Plan as set forth below;
     WHEREAS, pursuant to Section 13 of the Plan, the Plan may be amended by the
Board of Directors of the Company; and
     WHEREAS, the Board of Directors of the Company has approved this Amendment
pursuant to resolutions adopted effective February 9, 2006.
     NOW, THEREFORE, in consideration of the foregoing, the Company hereby
amends the Plan as follows:
     1. A new Section 8.2(g) is hereby added to the Plan as follows:
          “(g) Notwithstanding anything in this Plan or in any Option Agreement
to the contrary, in the event of a Change in Control, (i) one hundred percent
(100%) of any outstanding repurchase rights applicable to any unvested,
exercised option shares (determined as of the date ten (10) days prior to the
date of the Change in Control) held by each member of the Board who is not an
Employee and who continues to serve on the Board as of the date ten (10) days
prior to the date of the Change of Control shall terminate automatically, and
the shares of Stock subject to those terminated rights shall automatically
become vested shares immediately prior to the consummation of the Change in
Control and (ii) one hundred percent (100%) of any unexercisable or unvested
portion of any outstanding, unexercised Options (determined as of the date ten
(10) days prior to the date of the Change in Control) held by each member of the
Board who is not an Employee and who continues to serve on the Board as of the
date ten (10) days prior to the date of the Change of Control shall become
automatically immediately exercisable and vested as of the date ten (10) days
prior to the date of the Change in Control.”
     2. This Amendment shall be and is hereby incorporated in and forms a part
of the Plan. All other terms and provisions of the Plan shall remain unchanged
except as specifically modified herein. The Plan, as amended by this Amendment,
is hereby ratified and confirmed.
     I hereby certify that the foregoing Amendment was duly adopted by the Board
of Directors of Santarus, Inc. on February 9, 2006.

         
 
  By:   /s/ Debra P. Crawford
 
       
 
  Name:   Debra P. Crawford
 
  Title:   SVP, Chief Financial Officer, Treasurer
 
      and Secretary

 



--------------------------------------------------------------------------------



 



PLAN HISTORY

     
October 30, 1998
  Board adopts Plan, with an initial reserve of 1,000,000 shares.
 
   
November 5, 1998
  Shareholders approve Plan, with an initial reserve of 1,000,000 shares.
 
   
June 16, 2000
  Board approves increase in share reserve from 1,000,000 to 1,600,000.
 
   
August 27, 2000
  Shareholders approve increase in share reserve from 1,000,000 to 1,600,000.
 
   
February 21, 2001
  Board approves increase in share reserve from 1,600,000 to 3,750,000.
 
   
February 21, 2001
  Shareholders approve increase in share reserve from 1,600,000 to 3,750,000.
 
   
October 10, 2001
  Board approves increase in share reserve form 3,750,000 to 4,600,000.
 
   
January 14, 2002
  Board approves modification to allow the Board flexibility in the
determination of the terms of promissory notes delivered as payment for the
exercise of options.
 
   
January 14, 2002
  Shareholders approve increase in share reserve from 3,750,000 to 4,600,000.
 
   
March 19, 2002
  Board approves modifications to the default provisions relating to the effect
of a Change in Control on outstanding options and exercised shares and expressly
granting the Board increased flexibility in determining such terms at the time
of option grant.
 
   
March 5, 2003
  Board approves increase in share reserve from 4,600,000 to 14,600,000,
effective immediately subsequent to the closing of the first sale of the
Company’s Series D Preferred Stock (which sale was completed on April 30, 2003).
March 6, 2003
  Shareholders approve increase in share reserve from 4,600,000 to 14,600,000,
effective immediately subsequent to the closing of the first sale of the
Company’s Series D Preferred Stock (which sale was completed on April 30, 2003).
 
   
December 3, 2003
  Board approves amendment and restatement of the Plan to permit (a) the
transfer of Nonstatutory Stock Options and (b) the designation of beneficiaries
for both Incentive Stock Options and Nonstatutory Stock Options.
 
   
February 9, 2006
  Board approves amendment to the Plan relating to acceleration of options held
by non-employee Board members in the event of a Change in Control.

 